DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on November 9, 2020. Claims 1, 7-9 have been amended. Claims 5 and 6 have been canceled. Claims 10-13 have been added. Claims 1-4, and 7-13 are pending and examined below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
 
Response to Remarks/Arguments
Applicant’s arguments and amendments filed October 30, 2020 with respect to the previous 35 U.S.C. 102 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 9, the recitation “responsive to determining that the control parameter is of the vehicle control processing regarding travel safety related to traveling, stopping, and turning, the vehicle control changing program denies an update to the control parameter, and responsive to determining that the control parameter is not of the vehicle control processing regarding travel safety related to traveling, stopping, and turning, the vehicle control changing program changes the control parameter” is vague and indefinite. The breadth of regarding travel related to traveling, stopping, and turning appears to include any conceivable vehicle operation in that all vehicle controls are arguably directed to traveling in some form, and doing so safely. Applicant’s Specification provides some discussion of vehicle operations affected by the above claimed control parameter, notably, automatic accelerator control, automatic brake control, or automatic steering control (See at least ¶101 of Applicant’s PGPUB). 
However, Applicant’s Specification does not appear to offer what the alternative control parameter is, i.e. control parameters not of vehicle of the vehicle control processing regarding travel safety related to traveling, etc. Without any further explanation in Applicant’s Specification, the recitation “regarding travel safety related to traveling” is so broad it would appear to encompass every possible control a vehicle could perform. 
Without a clear definition and scope of what constitutes a control parameter regarding travel safety related to traveling, etc., it is unclear how to define that set of control parameters versus the control parameters not regarding travel safety related to traveling, etc. because arguably all vehicle settings can be construed as related to travel safety. 
For example, personal settings not directly tied to driving (i.e. controlling acceleration or braking), like volume control, mirror settings, etc. are still directed to “travel safety related to traveling.” It is therefore unclear what the limits are of “regarding travel safety related to traveling.” Additionally, it is unclear how to perform the claimed invention without knowing the limits of “regarding travel safety related to traveling” and therefore it is unclear what is being claimed in light of Applicant’s original disclosure.
Additionally, as to claims 10 and 12, the recitation “excluding parameters relating to traveling” is vague and indefinite. For similar reasons stated above, it is unclear what the limits are of traveling as used in the claims because arguably every conceivable consideration relates to traveling in some way. 
Examiner notes claims 2-4, 7, 8, 10, and 11 depend from claim 1, and claims 12-13 depend from claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huber, US 20170369073 A1, in view of Mori, US 20190039618 A1, hereinafter referred to as Huber, and Mori, respectively.
As to claim 1, Huber discloses a vehicle drive assistance system, comprising one or more processors configured to execute: 
a general driver model learning engine configured to build a general driver model to be applied to a plurality of vehicle drivers based on driving data of the plurality of vehicle drivers (Generate plurality of driver profiles – See at least ¶38); 
an individual driver model learning engine configured to build an individual driver model unique to a specific driver based on driving data of the specific driver and the general driver model (Customizable, i.e. unique to individual driver, profiles – See at least ¶47); and 
a vehicle control changing program configured to acquire the general driver model and the individual driver model, determine an updated portion of the individual driver model which is updated by the individual driver model learning engine based on the general driver model and the individual driver model, and extract a control parameter corresponding to the updated portion of the individual driver model (Vehicle controlled according to profile – See at least Abstract; Feature extraction and updates to relevant portions of profile, wherein features are related to speed, acceleration, etc., i.e. serving as control parameters when used to change the profile – See at least ¶39-41), wherein
the vehicle control changing program further determines whether the control parameter is of a vehicle control processing regarding travel safety related to traveling, stopping, and turning (Extracted features data is tied to various vehicle functions related to traveling, stopping, turning as evidenced by data type – See at least ¶39), and 
the vehicle control changing program changes the control parameter in the vehicle control processing performed by a specific vehicle operated by the specific driver based on the general driver model and the individual driver model (Vehicle controlled according to profile – See at least Abstract).

Huber fails to explicitly disclose the above claimed conditions for denying the update to the control parameter or implementing the update. However, Mori teaches denying an update to a control parameter when conditions would be dangerous or create undesirable effects (Purpose of invention is to making driving easier for driver – See at least ¶10; Travel control parameter adjustment can be stopped when conditions for adjusting the travel control parameter are not satisfied – See at least ¶62).
Huber discloses a vehicle drive assistance comprising in part a general driver model and an individual driver model wherein the individual model can be updated accordingly, including not updating a vehicle control unless manually instructed to do so (See at least ¶41). Mori teaches a vehicle drive assistance comprising changing travel control parameters and preventing those changes when conditions are not satisfied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huber and include the feature of denying the update to the control parameter or implementing the update as claimed above because Mori teaches only changing vehicle control parameters when certain conditions are satisfied and otherwise denying those changes.
	The same rational applies to independent claim 9 as the claim is nearly identical to claim 1 with only minor differences.

As to claim 2, Huber discloses the general driver model learning engine is provided to a first server located outside the specific vehicle (Central server – See at least ¶33).

As to claims 3 and 4, Huber discloses the individual driver model learning engine is provided to a second server located outside the specific vehicle (Central server may include more than one server – See at least ¶33).
As to claim 7, Huber discloses the given condition is one of when the vehicle is stopped and when an ignition switch of the vehicle is off (Various conditions for initializing control routine to change vehicle control parameters, including before vehicle is driven, i.e. vehicle stopped and off – See at least ¶43).

As to claim 8, Huber discloses when the control parameter to be changed is of vehicle travel safety control processing, the vehicle control changing program prohibits the change of the control parameter (Profile changes must conform to safety metric, otherwise they are effectively prohibited from changing the vehicle – See at least Abstract).

	As to claims 10 and 12, it is unclear how to address this subject matter given any vehicle control parameter is arguably directed to traveling as discussed above under the heading for 35 U.S.C. 112, however, as discussed above with respect to the independent claims, Huber discloses changing control parameters, and therefore, discloses the claimed subject matter as best understood.

	As to claims 11 and 13, Huber fails to explicitly disclose the changed control parameter is a control parameter of a control process relating to an emotional state of the specific driver. However, Mori teaches a changed control parameter is a control parameter of a control process relating to an emotional state of the specific driver (Purpose of invention is to change vehicle control as it relates to easing anxiety, i.e. “emotional state,” of driver – See at least Abstract and ¶6).
Huber discloses a vehicle drive assistance comprising in part a general driver model and an individual driver model in order to best control the vehicle for a given driver. Mori teaches a vehicle drive assistance comprising changing travel control parameters in order to ease the anxiety of a driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huber and include the feature of the changed control parameter is a control parameter of a control process relating to an emotional state of the specific driver, as taught by Mori, because changing vehicle control parameters as they relate to an emotional state of a driver is known and conventional in terms of improving a driver’s ride experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668